18-563
    Singh v. Barr
                                                                                  BIA
                                                                          A088 186 012
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of September, two thousand twenty.

    PRESENT:
             ROSEMARY S. POOLER,
             RAYMOND J. LOHIER, JR.,
             MICHAEL H. PARK,
                  Circuit Judges.
    _____________________________________

    KARAMJIT SINGH,
             Petitioner,

                    v.                                           18-563
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Jaspreet Singh, Jackson Heights,
                                      NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
                                      General; Anthony C. Payne,
                                      Assistant Director; Liza S.
                                      Murcia, Attorney, Office of
                                      Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Karamjit Singh, a native and citizen of India,

seeks review of a February 12, 2018 decision of the BIA

denying his motion to reopen.      In re Karamjit Singh, No. A

088 186 012 (B.I.A. Feb. 12, 2018).     We assume the parties’

familiarity with the underlying facts and procedural history.

    We review a denial of a motion to reopen for abuse of

discretion.    Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69

(2d Cir. 2008).   When the agency considers relevant evidence

of country conditions in evaluating a motion to reopen, we

review its factual findings under the substantial evidence

standard. Id. at 169.

    An alien seeking to reopen may file one motion to reopen

no later than 90 days after the final administrative decision.

See 8 U.S.C. § 1229a(c)(7)(A), (C)(i).     However, these time

and number limitations do not apply if the motion is filed in

order to apply for asylum “based on changed country conditions

arising in the country of nationality or the country to which
                               2
removal has been ordered, if such evidence is material and

was not available and would not have been discovered or

presented     at      the     previous      hearing.”             8 U.S.C.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

It is undisputed that Singh’s motion was number barred and

untimely because it was his second motion to reopen, filed

seven years after his removal order.

    The agency’s determination that Singh failed to establish

a material change in country conditions is supported by

substantial evidence.        See Jian Hui Shao, 546 F.3d at 169;

see also In re S–Y–G–, 24 I. & N. Dec. 247, 253 (BIA 2007)

(explaining that in evaluating evidence of changed country

conditions,    the   BIA    “compare[s]   the     evidence   of    country

conditions submitted with the motion to those that existed at

the time of the merits hearing below”).             The BIA considered

Singh’s   evidence,    which    consisted    of    news   articles    and

reports describing general human rights conditions in India.

His evidence showed some attacks on Sikhs both before and

after his hearing and did not show worsened conditions for

Sikhs   and   Khalistan     supporters    since    the    2008    hearing.

Accordingly, the agency reasonably concluded that the country
                                   3
conditions evidence was insufficient to demonstrate a change

in conditions material to Singh’s alleged fear of persecution

as       a      Sikh        political        activist.                 See    8

U.S.C.       1229a(c)(7)(C)(i)      (requiring     evidence       of    changed

circumstances to be “material” to asylum eligibility); see

also In re J-J-, 21 I. & N. Dec. 976, 981 (BIA 1997) (noting

that an alien seeking reopening based on changed country

conditions must show that the change will materially affect

the basis of his asylum claim).

     Singh argues that his personal statement that the police

arrested his father in 2017 in an attempt to locate him is

sufficient to establish changed conditions. But the agency

was not required to credit that uncorroborated statement

because      Singh    was   found   not     credible   in   the   underlying

proceedings.         See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

146–47 (2d Cir. 2007).

     Singh also argues that he is prima facie eligible for

asylum despite the underlying adverse credibility ruling

because his current fear is based on a subsequent event (i.e.,

his father’s arrest).         But as already noted, the BIA was not

required to credit this statement. Id. In addition, the
                                        4
factual predicate of Singh’s claim of future persecution was

not independent from Singh’s previous testimony that was not

found reliable. Singh alleged that his father was arrested

because of Singh’s past political activities, but the IJ did

not credit Singh’s testimony regarding his past political

activities. Accordingly, in light of the IJ’s past adverse

credibility ruling as to past persecution, Singh’s claim

based on fear of future persecution is not viable.       See Paul

v. Gonzales, 444 F.3d 148, 154 (2d Cir. 2006).   Given Singh’s

failure to establish a material change in conditions in India,

the BIA did not abuse its discretion by denying his motion as

untimely and number barred.    See 8 U.S.C. § 1229a(c)(7)(A),

(C)(i), (ii).

    For the foregoing reasons, the petition for review is

DENIED. All pending motions and applications are DENIED and

stays VACATED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                               5